In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-18-00384-CR
           No. 02-18-00385-CR
      ___________________________

        UMED AHMADI, Appellant

                     V.

           THE STATE OF TEXAS


On Appeal from County Criminal Court No. 10
           Tarrant County, Texas
    Trial Court Nos. 1510584, 1510585


 Before Sudderth, C.J.; Bassel and Womack, JJ.
Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       Around 4 p.m. on August 22, 2017, Regina Sneed and her daughter Latoya

Badger were talking with each other from their respective vehicles, blocking one of

the driveways of Appellant Umed Ahmadi’s gas station and convenience store. This

led to a verbal exchange between the two women and Ahmadi, who then retrieved a

gun and ordered the women to leave. According to Ahmadi, he retrieved his gun

because Sneed had cursed at him and had threatened to blow up the gas station, but

he claimed that he did not point the weapon at the women. According to Sneed and

Badger, Ahmadi used profanity and pointed the weapon at them.1 Ahmadi was

indicted for two counts of Class B misdemeanor terroristic threat,2 and a jury found



       1
        Sneed’s thirteen-year-old grandson was with her. Badger had four children in
her car—her eleven-year-old daughter, her newborn baby, and her two nephews, ages
six and seven.

       A person commits Class B misdemeanor terroristic threat when he threatens
       2

to commit any offense involving violence to any person or property with intent to
place any person in fear of imminent serious bodily injury. Tex. Penal Code Ann.
§ 22.07(a)(2), (c). “Serious bodily injury” is bodily injury that creates a substantial risk
of death or that causes death, serious permanent disfigurement, or protracted loss or
impairment of the function of any bodily member or organ. Id. § 1.07(a)(46).
“Imminent” means “impending; on the point of happening.” See Devine v. State, 786
S.W.2d 268, 270 (Tex. Crim. App. 1989) (en banc) (quoting Black’s Law Dictionary
676 (5th ed. 1979)); Williams v. State, 194 S.W.3d 568, 574–75 (Tex. App.—Houston
[14th Dist.] 2006) (stating that in gauging imminence, the court “must look to the
[temporal] proximity of the threatened harm”), aff’d, 252 S.W.3d 353 (Tex. Crim. App.
2008).

       The indictments alleged that on or about August 22, 2017, Ahmadi
intentionally threatened to commit aggravated assault, an offense involving violence,

                                             2
him guilty of both counts. The trial court sentenced him to 90 days’ confinement in

each case, set the sentences to run concurrently, suspended the sentences, and placed

him on community supervision for 18 months in each case. His conditions of

community supervision included a requirement that he complete anger management

counseling and a gun safety course.

      In a single issue, Ahmadi appeals his convictions, arguing that the trial court

erred by allowing Sneed to answer the prosecutor’s question about whether it was

“hard to face” Ahmadi at trial because this evidence was irrelevant, inadmissible, and

“probably had a substantial and injurious effect or influence in determining the jury’s

guilty verdicts.” Ahmadi asserts that the improperly admitted testimony allowed the

State to portray Sneed “as a vulnerable grandmother courageously standing up to the

monster who [had] threatened her and her family with a gun.” He complains that

under rule of evidence 401, Sneed’s testimony that it was hard to face him had no

tendency to make the existence of any fact of consequence in determining the cases

more probable or less probable, and therefore it was irrelevant and served only to

elicit the jury’s sympathy for her and enhance her credibility with an inversely

proportional effect on the jury’s empathy for him.

      The State responds that Sneed’s answer was relevant to the offense’s intent

element such that Sneed’s fear had some relevance to the charged offense. But the

against any person or property, with the intent to place Sneed and Badger in fear of
imminent serious bodily injury.


                                          3
court of criminal appeals has instructed us that an accused’s intent “cannot be

determined merely from what the victim thought at the time of the offense” and that

for terroristic threat to be completed, “it is not necessary that the victim or anyone

else was actually placed in fear of imminent serious bodily injury.” Dues v. State, 634
S.W.2d 304, 305 (Tex. Crim. App. [Panel Op.] 1982); see Williams, 194 S.W.3d at 574

(explaining that an accused’s threat of violence, made with the intent to place the

victim in fear of imminent serious bodily injury, is what constitutes the offense of

terroristic threat). The requisite intent is inferred from the accused’s acts, words, and

conduct. Dues, 634 S.W.2d at 305; see Tex. Penal Code Ann. § 6.03(a) (“A person acts

intentionally, or with intent, with respect to the nature of his conduct or to a result of

his conduct when it is his conscious objective or desire to engage in the conduct or

cause the result.”).

       Generally, a party must object each time the objectionable evidence is offered.

Geuder v. State, 115 S.W.3d 11, 13 (Tex. Crim. App. 2003); Martinez v. State, 98 S.W.3d
189, 193 (Tex. Crim. App. 2003); Clay v. State, 361 S.W.3d 762, 766 (Tex. App.—Fort

Worth 2012, no pet.). The complained-of portion of Sneed’s testimony occurred

immediate after the following:

                Q. [Prosecutor] But you could see that your grandson was visibly
       upset?

                A. Yes, ma’am.

                Q. Okay. How has this affected you since then?


                                            4
A. I been afraid. When I go that way I don’t -- I just go. I don’t -
       - I never been to that store. I mean, it’s -- it’s a scary feeling and then
       being here today is scary, scary.

             Q. Is it hard -- hard to face him right now?

             [Defense counsel]: Objection as to relevance, Your Honor.

             THE WITNESS: Yes, ma’am.

             THE COURT: Overruled. [Emphases added.]

       While Sneed’s emotional state at trial had dubious relevance, see Dues, 634
S.W.2d at 305, Ahmadi did not object when she offered testimony that appearing at

trial was “scary, scary.” Accordingly, Ahmadi did not preserve his complaint that her

follow-up testimony on that point was inadmissible. See Clay, 361 S.W.3d at 766 (“A

trial court’s erroneous admission of evidence will not require reversal when other such

evidence was received without objection, either before or after the complained-of

ruling.”).

       Notwithstanding Ahmadi’s failure to preserve his complaint, we agree with the

State’s argument that admitting this evidence was harmless because—having reviewed

the record as a whole, including voir dire, all of the evidence, the jury instructions, the

parties’ theories, closing arguments, and whether the State emphasized the error—

there is nothing in the record to suggest that this short exchange between the

prosecutor and Sneed had a substantial and injurious effect or influence in

determining the jury’s verdict. See Tex. R. App. P. 44.2(b); Motilla v. State, 78 S.W.3d
5
352, 355–56 (Tex. Crim. App. 2002); see also Haley v. State, 173 S.W.3d 510, 518–19

(Tex. Crim. App. 2005).

      We overrule Ahmadi’s sole issue and affirm the trial court’s judgments.



                                                    /s/ Bonnie Sudderth
                                                    Bonnie Sudderth
                                                    Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 26, 2019




                                         6